DETAILED ACTION
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on March 22nd, 2022 has been entered.
 	This action is in response to the amendments filed on March 22nd, 2022. A summary of this action:
Claims 20, 24-25, 29-36, 38-40, 42, 45-47, 49, 53-57 have been presented for examination.
Claims 20, 30, 46, 54 were amended
Claims 1-20, 21-23, 26-28, 37, 41, 43-44, 48, 50-52 were cancelled
Claims 20, 24, 30-32, 34, 38-40, 42, 45-47, 53, 55 are objected to because of informalities
Claims 20, 24-25, 29, 46-47, and 53-54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jellema et al, AU 2010100229 in view of Bolin, “End-User Programming for the Web”, 2005, MIT, Master’s Thesis and in further view of Saarinen et al., US 2007/0233579.
Claims 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jellema et al, AU 2010100229 in view of Bolin, “End-User Programming for the Web”, 2005, MIT, Master’s Thesis and in further view of Saarinen et al., US 2007/0233579 and in further view of Stewart, “Versatile RESTful APIs Beyond XML”, Article on InfoQ, Posted on March 13th, 2007 accessed via the WayBack Machine Archive Date 2010, URL: infoq(dot)com/articles/rails-rest-and-microformats/
Claims 30-33, 35, 38-40, 45, 55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jellema et al, AU 2010100229 in view of Bolin, “End-User Programming for the Web”, 2005, MIT, Master’s Thesis.
Claims 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jellema et al, AU 2010100229 in view of Bolin, “End-User Programming for the Web”, 2005, MIT, Master’s Thesis and in further view of JSON, “Introducing JSON”, WayBack Machine Archive Date: July 6th, 2009, URL: www(dot)json(dot)org/json-en(dot)html
Claims 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jellema et al, AU 2010100229 in view of Bolin, “End-User Programming for the Web”, 2005, MIT, Master’s Thesis and in further view of Drees et al., US 2007/0276997
Claims 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jellema et al, AU 2010100229 in view of Bolin, “End-User Programming for the Web”, 2005, MIT, Master’s Thesis and in further view of Olsten, “Web Crawling”, 2010, Foundations and Trends in Information Retrieval Vol. 4, No. 3 (2010) 175–246
Claims 56-57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jellema et al, AU 2010100229 in view of Bolin, “End-User Programming for the Web”, 2005, MIT, Master’s Thesis and in further view of Shchekotykhin et al., “xCrawl: a high-recall crawling method for Web mining” 2010
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment/Argument
Regarding the § 112(a) rejection
	In view of the amendments and supporting arguments, the rejections are withdrawn. 

Regarding the § 112(d) Rejection
	In view of the amendments, the rejections are withdrawn. 

Regarding the § 103 Rejection
	In view of the amendments and supporting arguments, the rejection is withdrawn. A new grounds of rejection is presented below, as was necessitated by amendment. 
	
Terminal Disclaimer
The terminal disclaimer filed on Jan. 9th, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US Application No. 15/592,807 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 20, 24, 30-32, 34, 38-40, 42, 45-47, 53, 55 are objected to because of the following informalities: 
Claim 20 recites “determiningthat”, “amongthe” – there is no space between the words. The Examiner suggests amending these to have a space between the words. In addition, the following recitations are objected to under a similar rationale: 
Claim 24: “computersystem” 
Claim 30: “promotioncodes” 
Claim 31: “testresults” 
Claim 32: “theshopping” and “shoppingcart” 
Claim 34: “operationsfurther” and “bepassed” 
Claim 38: “the first”
Claim 39: “secondelement” 
Claim 40: “basedat”
Claim 42: “throttlingpattern”
Claim 45: “totest” and “indicateare”
Claim 46: “avalidation”, “firstmerchant”, “indicaterespective”, “bythe”
Claim 47: “testresults” 
Claim 53: “ormore”, “toform”
Claim 55: “tousers”
Claim 1 recites an “_” after the limitation “storing…” – the underscore/underline appears to be a typographical error. The Examiner suggests amending to remove this “_” 
Claim 1 recites “string- submission” with a space and a hyphen. The Examiner suggests amending this to use a hyphen to maintain consistency with the remaining recitations of this element in the claim. 
Claim 30 recites “promotion- code…” – this is objected to under a similar rationale
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20, 24-25, 29, 46-47, and 53-54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jellema et al, AU 2010100229 in view of Bolin, “End-User Programming for the Web”, 2005, MIT, Master’s Thesis and in further view of Saarinen et al., US 2007/0233579.

For clarity, as there is no representative claim, and as several of the dependent claims (e.g. claims 53-54) depend upon claim 20 with intervening independent claims (e.g. claim 46), the Examiner has re-ordered the claims for the rejection by the dependency tree. 

Regarding Claim 20.
Jellema teaches: 
One or more tangible, non-transitory, machine-readable media storing instructions that, when executed by a computer, effectuate operations comprising: (Jellema, abstract: “The invention provides a MARV testing tool for testing one or more redemption value activators or MARVs (Means for Activation of a Redemption Value) on a merchant website, the MARV testing tool being a computer program product for  performing a MARV testing method to test validity of a MARV…” – to clarify, see page 11 ¶¶ 2-3: “Referring to Figure 1, the MARV testing tool 10 is a computer program product comprising programming instructions for a MARV testing method. The MARV testing tool 10 is a software tool embodied in a computer readable storage medium 15 (e.g. the memory of a computer system 20)…”)
obtaining, with a computer, a first plurality of strings; (Jellema, see fig. 3, as described on page 14, ¶¶ 3-4: “…In step 101, the software tool (i.e. MARV testing tool) receives a MARV (e.g. coupon code, promotion code, voucher number). In one embodiment, the software tool acquires the MARV from a database of MARVs to be tested… In step 102, the software tool accesses a particular merchant's website … In one embodiment, the software tool may test a number of MARVs on different merchants' websites at the same time.” – e.g. see figure 4, as described in the section “EXAMPLE 1” on page 15: “Referring to Figure 4, an example of an implementation of the MARV testing method as performed by the MARV testing tool is shown, using a list of MARVs (here, coupon codes) for a single merchant, which includes:.. getting a list of coupon codes (e.g. retrieving coupon codes from a database)”
as to these being strings, see fig. 7 which provides an example in which the “Promo Code” is the string of “APRIL15”)
identifying, with the computer, a first string-submission interface of a first website, wherein identifying the first string-submission interface comprises determining that an input text box in a given webpage of the first website is for inserting promotion codes (Jellema, page 16, steps c-d: “…automatically performing needed actions to get to the coupon code entry field [this would have included identification of the submission interface, e.g. the one shown in fig. 7]- such as adding a product to a shopping cart, going to the checkout and entering billing and shipping information… then the MARV testing tool proceeds to the testing phase the testing phase includes the following step(s) performed by the MARV testing tool in relation to each coupon in the list: i. entering the coupon code into the appropriate coupon code entry field [using the identified field]; ii. submitting the coupon code;” – to clarify, page 6, ¶ 2: “…performing needed actions to get to a MARV entry field on the merchant website; entering the MARV into the appropriate MARV entry field;…”, e.g. page 15 example 2: “(c) simulating a click on the button "ADD TO CART' to bring up a page that contains a field "Enter a Promo Code" (or similar); (d) entering a "Promo Code" (the MARV in this example) in the appropriate field (as seen in Figure 7);”
a skilled person would have inferred that one of these “needed actions to get to a MARV entry field” was to identify the entry field, e.g. the field shown in fig. 7)
causing, with the computer, testing of one or more of the first plurality of strings by causing submission of strings among the first plurality of strings via the first string- submission interface, wherein testing comprises: (Jellema, see page 16, steps d-e: “…then the MARV testing tool proceeds to the testing phase the testing phase includes the following step(s) performed by the MARV testing tool in relation to each coupon in the list: i. entering the coupon code into the appropriate coupon code entry field; ii. submitting the coupon code; iii. analysing the result(s) returned from the merchant website (for example, receiving and interpreting a message such as the "Coupon has expired"); iv. reporting on the coupon's status, including:… if there are additional coupon(s) in the list, then the MARV testing tool establishes whether setup is required or whether testing of each additional coupon can proceed without re-performing the setup phase and performs the necessary phase(s), else the tool will finish (refer Figure 4).”)
determining whether a first response to submission of a first string among the first plurality of strings indicates that the first string is effective to cause a numerical value in a webpage of the first website to decrease, controlling a web browser to simulate a user submission of a second string among the first plurality of strings, and determining whether a second response to submission of the second string indicates that the second string is effective to cause the numerical value to decrease; (Jellema, see page 16, steps d-e: “then the MARV testing tool proceeds to the testing phase the testing phase includes the following step(s) performed by the MARV testing tool in relation to each coupon in the list: i. entering the coupon code into the appropriate coupon code entry field; ii. submitting the coupon code; iii. analysing the result(s) returned from the merchant website [including the determination of a decrease in a numerical value – e.g. the “Total” shown in fig. 7] (for example, receiving and interpreting a message such as the "Coupon has expired"); iv. reporting on the coupon's status, including:… if there are additional coupon(s) in the list, then the MARV testing tool establishes whether setup is required or whether testing of each additional coupon can proceed without re-performing the setup phase and performs the necessary phase(s), else the tool will finish (refer Figure 4).”
To clarify on the decrease of numerical value: see fig. 3 # 107: “Determine if the MARV is valid (i.e. status) based on the result(s) returned by merchant's website (e.g. a discount is applied)” and page 11, ¶ 1: “A "redemption value" includes a financial discount or benefit, an added bonus (e.g. free gift) or other redemption value (e.g. free shipping) from a merchant.” – a skilled person would have inferred that such a determination would have checked to see if the financial discount/decrease in a financial numerical value was applied 
As to the controlling of a web browser: page 18, ¶ 3: “In yet another embodiment (see Figure 9B - the steps above the dashed line), the method uses a Script Recording Environment (SRE) for recording the functions that a user performs to test the validity of a MARV and transforms those functions into a script (e.g. code written in a programming language such as C# or embedded into hardware). In one arrangement, the SRE is enabled to operate within a web browser. The SRE can include various keystroke, mouse and other input device logging means which record user actions as they are performed within the web browser. These user actions are stored as a series of instructions in the form of a reusable script that can be run as required….” – to clarify, see examples 1-2 on pages 15-18 which are examples of controlling the “browser” such as to simulate the user actions, and Example 3 of pages 19-20 provides an example of the usage of the “script”, e.g. “recording substantially all of the functions that a user manually performs to test the validity of a MARV;…adding to the script instructions so as to perform any actions 30 required to get the website into a state where the next coupon can be tested. Possible required actions include doing nothing, going back to the previous page, simulating the clicking of, for instance, a 'Remove Coupon' button, and running the setup phase again;”)
storing, with the computer, one or more test results of the testing in memory; (Jellema, see figure 11 as described on page 21, last paragraph to page 22, ¶ 1: “The report shown in Figure 11 is an excerpt from a sample report generated by the MARV testing system. The report includes sample test data. Shown is a list of merchant websites {with names redacted for commercial sensitivity), in which each merchant has been identified by a unique ID (for example, we hypothetically nominate XYZ Australia as having the ID of 100475)….” – example of the test results having been stored)
obtaining a second plurality of strings; (Jellema, page 20, ¶¶ 1-4: “The system is capable of testing MARVs using at least two said computer program products at the same time thereby enabling testing of multiple MARVs on one or more merchant websites at the same time …Referring to Figure 10, a list of merchant websites for testing is collected (e.g. retrieved from a database) for the MARV testing system to test… The MARV testing system therefore enables batch testing of multiple MARVS and/or multiple merchant sites in parallel or in series, wherein each batch test is performed using the MARV testing tool thereby enabling time efficient automated testing…” [repeating the process for additional websites], e.g. page 21 last paragraph to page 22 ¶ 1: “The report shown in Figure 11 is an excerpt from a sample report generated by the MARV testing system. The report includes sample test data. Shown is a list of merchant websites {with names redacted for commercial sensitivity), in which each merchant has been 35 identified by a unique ID…For merchant ID 100475, the MARV testing system identified a list containing 122 MARVs (here, coupons). Of these, 261 coupons, the MARV testing system reported 12 coupons tested as valid (VoteYes) and 7 coupons tested as not valid (VoteNo)” – which is an example of such a test for multiple merchant websites wherein each “merchant ID” was associated with a list of obtained “MARVs”; to clarify on the obtaining see the above cited portions of Jellema for the previous obtaining step – a skilled person would have inferred that a similar process was used for each of these websites, such as including the step of “getting a list of coupon codes (e.g. retrieving coupon codes from a database);” on page 16 of Jellema which was part of an example “for a single merchant,” (page 15, Example 1))
identifying, a second string-submission interface of a second website; (Jellema, as cited above including: page 20, ¶¶ 1-4: “The system is capable of testing MARVs using at least two said computer program products at the same time thereby enabling testing of multiple MARVs on one or more merchant websites at the same time…”; then see page 14, steps c-d: “iii. automatically performing needed actions to get to the coupon code entry field…entering the coupon code into the appropriate coupon code entry field; ii. submitting the coupon code”)
and causing, testing of one or more of the second plurality of strings by causing submission of strings among the second plurality of strings [without the browser] (Jellema, as cited above for testing multiple websites, then see page 16, step d: “the testing phase includes the following step(s) performed by the MARV testing tool in relation to each coupon in the list: i. entering the coupon code into the appropriate coupon code entry field; ii. submitting the coupon code; iii. analysing the result(s) returned from the merchant website (for example, receiving and interpreting a message such as the "Coupon has expired"); iv. reporting on the coupon's status, including:”
then see page 18, last paragraph: “In some arrangements, the script could be changed to communicate with the merchant's 35 server or webserver without opening the browser to increase efficiency (e.g. by not having to open a browser, not having to load scripts, images, etc)” – to clarify, pages 11-12, the paragraph split between the pages: “a preferred embodiment, as shown in Figure 2A, the MARV testing tool includes programming instructions for performing at least one of the functions that would otherwise 35 require user input (e.g. a step a user would normally manually perform) to test the validity of a MARV and automates those manual functions (e.g. through a browser or directly to a server) so they are performed by a processor performing the MARV testing method, rather than manually by a user”

It would have been obvious to one of ordinary skill in the art before the time the claimed invention was made to combine the teachings from Jellema on the embodiment in which a web browser was used with the teachings from Jellema on the embodiment in which “script could be changed to communicate with the merchant's 35 server or webserver without opening the browser”. The motivation to combine would have been that for merchant websites that allowed for such direct communication that such communication would have “increase[d] efficiency” (Jellema, page 18, last paragraph).
To clarify on this combination, see Jellema page 20, ¶ 4: “In some arrangements batch testing is performed using one or more servers so that even if individual merchant sites are tested in series, further efficiency is gained by having several MARV testing tools running in parallel” – see page 20, ¶¶ 1-4 for clarification: “…In one arrangement each MARV testing tool completes testing of a single merchant website before moving to the next website. In another arrangement, each MARV tool runs testing of a number of merchant websites in parallel.”, e.g. a first merchant site tested “through a browser” with a first testing tool, and a second merchant website tested “directly to [the] server” (Jellema, pages 9-10, as cited above).

Jellema does not explicitly teach:
 based at least in part on distance, in a document object model of the given webpage, of a first element of the document object model to a second element of the document object model;
via a second-website-specific application programming interface request

Jellema, in view Bolin teaches: 
based at least in part on distance, in a document object model of the given webpage, of a first element of the document object model to a second element of the document object model; (Jellema, as cited above including see figure 7 which shows “Enter a Promo Code” as a label for the text input box for the promo code – to clarify, page 15 step c of Jellema: “a field "Enter a Promo Code" (or similar);” – i.e. there is a text label next to the input field that Jellema is using to determine the “appropriate field” 
as taken in view of Bolin, pages 66-67, section “Path Length”: “Path Length. The length [distance] of the path in the DOM tree from the blob element to the component element is called its path length. Blobs and components that are siblings have stronger associations than those that are not. For example, in Figure 7.2, the path length between a text blob [e.g., Jellema’s “Enter a Promo Code” label] and the INPUT it is supposed to label is 3 [e.g., Jellema’s input box/field for the code], but its path length to any other INPUT is 5… Using path length can help eliminate false positives that occur when text in one section of a page coincidentally lines up with a component in another section. Web portals and pages with sidebars are prone to this type of error, as shown in Figure 7.6. In the Figure, the text "Search" appears at least twice in the page. The first instance lines up with the main Yahoo! search box, and the second instance lines up with the Weather search box…”
to clarify on Bolin, see chapter 7, page 61 ¶¶ 1-2: “We now describe the heuristic algorithm that resolves a keyword pattern to a web page component. This algorithm is used for identifying the following components: textfields, textareas, lists, drop-down boxes, push buttons, checkboxes, radio buttons, and hyperlinks… The outline of the algorithm is as follows: first, the visible text in the page is carved up into groups called text blobs…Once this list has been created, the algorithm compares each blob with each component of interest in the page, e.g., if it is trying to match the keyword component with an element that lets users enter text, then textfields, password fields, and multiline textareas are the components of interest.”)

It would have been obvious to one of ordinary skill in the art before the time the claimed invention was made to combine the teachings from Jellema on a “MARV testing tool” (Jellema, abstract) which included “navigating to a product page on a merchant website; performing needed actions to get to a MARV entry field on the merchant website; entering the MARV into the appropriate MARV entry field;” (Jellema, page 6) with the teachings from Bolin on a “heuristic algorithm that resolves a keyword pattern to a web page component. This algorithm is used for identifying the following components: textfields, textareas, lists, drop-down boxes, push buttons, checkboxes, radio buttons, and hyperlinks” (Bolin, chapter 7 ¶¶ 1-2) wherein this included the use of “Path Length” for this identification (Bolin, pages 66-67). 
The motivation to combine would have been that “Using path length can help eliminate false positives that occur when text in one section of a page coincidentally lines up with a component in another section…[and] Sections of a page often map to subtrees in the DOM. Because this type of mismatch error is caused by matching across sections of a page, path length is a good heuristic to combat this problem because it will rank pairs of nodes that are closely related in the DOM higher than those with a more distant relationship.” An additional motivation to combine would have been that “This evaluation is only preliminary; a proper evaluation should use a larger selection of web sites. Nevertheless, it suggests that keyword patterns can be automatically resolved with high precision.” (Bolin, page 68).

Jellema, in view of Bolin does not explicitly teach: via a second-website-specific application programming interface request

Jellema, in view of Bolin and Saarinen teaches: via a second-website-specific application programming interface request (Jellema, page 18, last paragraph: “In some arrangements, the script could be changed to communicate with the merchant's 35 server or webserver without opening the browser to increase efficiency (e.g. by not having to open a browser, not having to load scripts, images, etc.)” as taken in view of Saarinen, abstract: “…As such, a set of shopping cart application programming interface (API) can be built and used to access product information and prices as well as to add or remove products from the shopping cart to which the consumer will be redirected upon finalizing the purchase.”; to clarify on the combination, see ¶ 23: “In another preferred embodiment, shopping cart system and method works with an electronic commerce (e-commerce) platform to provide third-party applications [e.g., Jellema] with an interface for retrieving products, variations and quantity based pricing…” wherein as per table 1 # 152: “The pricing attributes of a product. Includes quantity, unit prices both with and without incentives, and total price with and without incentives”, e.g. table 4“Using a third-part application (TPA), a consumer is able to add line-items. The TPA will add line-items to the DR shopping cart via the Add Line-Item API which in turn returns the full shopping cart back to the TPA…4. Including any discounts and/or tight/semi-tight marketing bundles, the Add Line-Items API adds the entered quantities of the selected products to the ecommerce business shopping cart. 5. An XML document including all the quantities of lines-items selected by the user, any tight/semi-tight bundles that apply and discounted pricing that applies is returned to the TPA.“)

It would have been obvious to one of ordinary skill in the art before the time the claimed invention was made to combine the teachings from Jellema on a “MARV testing tool for testing one or more redemption value activators or MARVs (Means for Activation of a Redemption Value) on a merchant website” (Jellema, abstract) with the teachings from Saarinen on “…a set of shopping cart application programming interface (API)…” (Saarinen, abstract). The motivation to combine would have been that “These processes are conducted in real time” (Saarinen, abstract), as clarified in ¶¶ 22-23: “…Furthermore, the interface allows for adding a quantity of a product to the shopping cart that will retrieve full content of the real-time shopping cart to the third-party application.” – i.e. this would have enabled “real-time” testing of the MARVs of Jellema. 

Regarding Claim 24.
Jellema teaches: 
The one or more media of claim 20, wherein: one or more of the first plurality of strings are assigned to be tested by a computer system configured to assign batches of strings to be tested.  (Jellema, page 18, ¶ 3: “The MARV testing system therefore enables batch testing of multiple MARVS and/or multiple merchant sites in parallel or in series, wherein each batch test is performed using the MARV testing tool thereby enabling time efficient automated testing” As clarified on page 19 ¶ 3: “The MARV testing system is scalable so that a large number of MARVs can be tested using a plurality of servers or computers (including using grid/cloud/distributed computing). This enables batch testing of MARVs and merchant sites so that testing can be performed in parallel - e.g. by sequential testing running on multiple computers simultaneously.”)

Regarding Claim 25.
Jellema teaches: 
The one or more media of claim 24, wherein: the operations further comprise sending test results to the computer system; and one or more of the first plurality of strings are selected by the computer system based on previous test results sent to the computer system.  (Jellema, page 19, ¶ 1: “In one arrangement, the MARV testing system can be programmed to automatically re-test MARVs on a specified list of merchant websites and to re-test the entire list periodically. In another arrangement, the testing script (that performs the MARV testing method) enables MARV testing to be automatically re-run on MARVs that result in an error message being reported. Automated re-running of the MARV testing method allows detection of working MARVs even if, for example, technical errors prevented a coupon code from returning a "valid" result on a first attempt.”)

Regarding Claim 29.
Jellema teaches: 
The one or more media of claim 20, wherein:
and the second element includes or is a button interaction element. (Jellema, figure 7, shows an “Apply” button next to the promo code field and label)

Bolin teaches: 
distance is independent of layout; (Bolin, pages 66-67 as cited above, section “Path Length”: “Using path length can help eliminate false positives that occur when text in one section of a page coincidentally lines up with a component in another section [hence, length is independent of layout]. Web portals and pages with sidebars are prone to this type of error, as shown in Figure 7.6. In the Figure, the text "Search" appears at least twice in the page. The first instance lines up with the main Yahoo! search box, and the second instance lines up with the Weather search box. Using the pixel distance between the blob and the textfield to determine the better match is error-prone when the pattern happens to appear at the edge of its block.”)

Regarding Claim 53.
Jellema teaches: 
	The one or more media of claim 20, wherein testing of one or more of the first plurality of strings by causing submission of strings among the first plurality of strings via the first string-submission interface comprises:
	batching a first string and a second string among the first plurality of strings to form a batch and testing validity of the batch of the first string and the second string together; (Jellema, page 18, ¶ 3: “The MARV testing system therefore enables batch testing of multiple MARVS and/or multiple merchant sites in parallel or in series, wherein each batch test is performed using the MARV testing tool thereby enabling time efficient automated testing” As clarified on page 19 ¶ 3: “The MARV testing system is scalable so that a large number of MARVs can be tested using a plurality of servers or computers (including using grid/cloud/distributed computing). This enables batch testing of MARVs and merchant sites so that testing can be performed in parallel - e.g. by sequential testing running on multiple computers simultaneously.”)
	and testing a third string among the first plurality of strings individually. (Jellema, page 19, ¶ 1: “In one arrangement, the MARV testing system can be programmed to automatically re-test MARVs on a specified list of merchant websites and to re-test the entire list periodically. In another arrangement, the testing script (that performs the MARV testing method) enables MARV testing to be automatically re-run on MARVs that result in an error message being reported. Automated re-running of the MARV testing method allows detection of working MARVs even if, for example, technical errors prevented a coupon code from returning a "valid" result on a first attempt.” – which is an example of individually testing a third string/one that was detected as being invalid)

Regarding Claim 54.
Bolin teaches: 
	The one or more media of claim 20, wherein identifying the first string-submission interface of the first website comprises: determining that the document object model of the given webpage has changed and, in response, repeating identifying the first string-submission interface in the changed document object model. (As a point of clarity, see Bolin, page 56: “One of the novel aspects of Chickenfoot is the use of keyword patterns to identify page elements, such as "Search button" and "address textbox…The algorithm's procedure and its performance on the training data is explained in the next chapter."; then see § 8.3 starting on page 85: “Because Chickenfoot uses data structures that are built on top of the DOM and its derivative Ranges, changes to either of these objects must trigger updates to Chickenfoot's data structures to reflect the objects' new state [this would have included repeating the string submission interface identification to reflect the new state of the DOM]. How Chickenfoot is notified of these changes and how it deals with them is explained in this section.” – see § 8.3.1 for more clarity, including: “There are three types of changes that can be made to the DOM: a node can be inserted, removed, or mutated. Fortunately, the DOM allows clients to add themselves as listeners for each of these events, which Chickenfoot does”)


Regarding Claim 46.
Jellema teaches:  
	A method, comprising: (Jellema, abstract: “The invention provides a MARV testing tool for testing one or more redemption value activators or MARVs (Means for Activation of a Redemption Value) on a merchant website, the MARV testing tool being a computer program product for  performing a MARV testing method to test validity of a MARV…” – to clarify, see page 11 ¶¶ 2-3: “Referring to Figure 1, the MARV testing tool 10 is a computer program product comprising programming instructions for a MARV testing method. The MARV testing tool 10 is a software tool embodied in a computer readable storage medium 15 (e.g. the memory of a computer system 20)…”)
	obtaining, with a computer, a first plurality of promotion codes assigned to a validation driver by a monitor; (Jellema, see fig. 3, as described on page 14, ¶¶ 3-4: “…In step 101, the software tool (i.e. MARV testing tool) receives a MARV (e.g. coupon code, promotion code, voucher number). In one embodiment, the software tool acquires the MARV from a database of MARVs to be tested… In step 102, the software tool accesses a particular merchant's website … In one embodiment, the software tool may test a number of MARVs on different merchants' websites at the same time.” – e.g. see figure 4, as described in the section “EXAMPLE 1” on page 15: “Referring to Figure 4, an example of an implementation of the MARV testing method as performed by the MARV testing tool is shown, using a list of MARVs (here, coupon codes) for a single merchant, which includes:.. getting a list of coupon codes (e.g. retrieving coupon codes from a database)” 
as to the monitor, see figure 10, as described by Example 4 on pages 20-21: “…accessing a list of merchant websites {forming a task queue)… each worker uses the MARV testing tool to perform the MARV testing method for a merchant website on the list; {d) if a worker becomes free (task completed), then the next merchant in the task queue (list) will be assigned to that worker…if no worker is free, the merchant websites wait in the task queue until a worker becomes free; (f) when all workers have completed testing and no merchant websites remain in the task queue, the system finishes.”  - to clarify on the BRI of monitor, see ¶ 26 of the instant specification as filed: “a monitor 120, which is responsible for controlling the work queue of promotion codes to be validated. The monitor 120 can instantiate one or more drivers 50, depending on the volume and type of promotion codes to be validated” – e.g. Jellema’s “workers” and “task queue” as shown in fig. 10
	determining, with the computer, at least in part by the validation driver, how to submit the promotion codes by detecting a first promotion-code-entry webpage of a first merchant website and identifying a first promotion-code interface of the first promotion-code-entry webpage; (Jellema, page 16, steps c-d: “…automatically performing needed actions to get to the coupon code entry field [this would have included identification of the submission interface, e.g. the one shown in fig. 7]- such as adding a product to a shopping cart, going to the checkout and entering billing and shipping information… then the MARV testing tool proceeds to the testing phase the testing phase includes the following step(s) performed by the MARV testing tool in relation to each coupon in the list: i. entering the coupon code into the appropriate coupon code entry field [using the identified field]; ii. submitting the coupon code;” – to clarify, page 6, ¶ 2: “…performing needed actions to get to a MARV entry field on the merchant website; entering the MARV into the appropriate MARV entry field;…”, e.g. page 15 example 2: “(c) simulating a click on the button "ADD TO CART' to bring up a page that contains a field "Enter a Promo Code" (or similar); (d) entering a "Promo Code" (the MARV in this example) in the appropriate field (as seen in Figure 7);”
to clarify, a skilled person would have inferred that one of these “needed actions to get to a MARV entry field” was to identify the entry field, e.g. the field shown in fig. 7 as this is the “appropriate field” for entering the promo code)
	testing, with the computer, by the validation driver, the first plurality of promotion codes by submitting the first plurality of promotion codes via the first promotion-code interface and determining whether responses to the submissions indicate respective promotion codes are valid, …and wherein one or more of the first plurality of promotion codes are submitted by controlling a web browser; (Jellema, see page 16, steps d-e: “then the MARV testing tool proceeds to the testing phase the testing phase includes the following step(s) performed by the MARV testing tool in relation to each coupon in the list: i. entering the coupon code into the appropriate coupon code entry field; ii. submitting the coupon code; iii. analysing the result(s) returned from the merchant website (for example, receiving and interpreting a message such as the "Coupon has expired"); iv. reporting on the coupon's status, including:… if there are additional coupon(s) in the list, then the MARV testing tool establishes whether setup is required or whether testing of each additional coupon can proceed without re-performing the setup phase and performs the necessary phase(s), else the tool will finish (refer Figure 4).” To clarify, see fig. 3 # 107: “Determine if the MARV is valid (i.e. status) based on the result(s) returned by merchant's website (e.g. a discount is applied)” and page 11, ¶ 1: “A "redemption value" includes a financial discount or benefit, an added bonus (e.g. free gift) or other redemption value (e.g. free shipping) from a merchant.” 
As to the controlling of a web browser: page 18, ¶ 3: “In yet another embodiment (see Figure 9B - the steps above the dashed line), the method uses a Script Recording Environment (SRE) for recording the functions that a user performs to test the validity of a MARV and transforms those functions into a script (e.g. code written in a programming language such as C# or embedded into hardware). In one arrangement, the SRE is enabled to operate within a web browser. The SRE can include various keystroke, mouse and other input device logging means which record user actions as they are performed within the web browser. These user actions are stored as a series of instructions in the form of a reusable script that can be run as required….” – to clarify, see examples 1-2 on pages 15-18 which are examples of controlling the “browser” such as to simulate the user actions, and Example 3 of pages 19-20 provides an example of the usage of the “script”, e.g. “recording substantially all of the functions that a user manually performs to test the validity of a MARV;…adding to the script instructions so as to perform any actions 30 required to get the website into a state where the next coupon can be tested. Possible required actions include doing nothing, going back to the previous page, simulating the clicking of, for instance, a 'Remove Coupon' button, and running the setup phase again;”)
	storing, with the computer, one or more test results of the testing in memory; (Jellema, see figure 11 as described on page 21, last paragraph to page 22, ¶ 1: “The report shown in Figure 11 is an excerpt from a sample report generated by the MARV testing system. The report includes sample test data. Shown is a list of merchant websites {with names redacted for commercial sensitivity), in which each merchant has been identified by a unique ID (for example, we hypothetically nominate XYZ Australia as having the ID of 100475)….” – example of the test results having been stored)
	…
	and causing, with the computer, by the validation driver, testing of a second plurality of promotion codes on a second merchant website, (Jellema, page 20, ¶¶ 1-4: “The system is capable of testing MARVs using at least two said computer program products at the same time thereby enabling testing of multiple MARVs on one or more merchant websites at the same time …Referring to Figure 10, a list of merchant websites for testing is collected (e.g. retrieved from a database) for the MARV testing system to test… The MARV testing system therefore enables batch testing of multiple MARVS and/or multiple merchant sites in parallel or in series, wherein each batch test is performed using the MARV testing tool thereby enabling time efficient automated testing…” [repeating the process for additional websites], e.g. page 21 last paragraph to page 22 ¶ 1: “The report shown in Figure 11 is an excerpt from a sample report generated by the MARV testing system. The report includes sample test data. Shown is a list of merchant websites {with names redacted for commercial sensitivity), in which each merchant has been 35 identified by a unique ID…For merchant ID 100475, the MARV testing system identified a list containing 122 MARVs (here, coupons). Of these, 261 coupons, the MARV testing system reported 12 coupons tested as valid (VoteYes) and 7 coupons tested as not valid (VoteNo)” – which is an example of such a test for multiple merchant websites wherein each “merchant ID” was associated with a list of obtained “MARVs”)
wherein the first merchant website and the U.S. Pat. App. 16/245,021Page 6 of 19Docket No. 2964P209C2second merchant website use different terminology in responses to promotion- code submissions to indicate whether promotion codes are valid, wherein: (Jellema, page 12, ¶¶ 4-5: “The analyser comprises programming instructions to enable analysis of the result(s) returned from the merchant website - for example, receipt and interpretation of a message such as: (a) the "Coupon has expired" indicating the coupon has expired; or (b) a decrease in the total price has taken place indicating that the coupon is valid. Thus, the analyser enables the MARV testing tool to determine whether a MARV is valid…The report generator comprises programming instructions to enable reporting of the analysed result(s), to indicate the validity status of a MARV, such as valid, invalid, expired or indeterminable.” U.S. Pat. App. 16/245,021Page 3 of 19Docket No. 2964P209C2plurality of promotion codes by detecting a promotion-code-entry webpage of a first merchant website and identifying a promotion-code interface of the promotion- code-entry webpage, wherein identifying the promotion-code interface of the promotion- code-entry webpage comprises determining which text box in the promotion-code-entry webpage is a promotion-code input text box for inserting promotion codes based at least in part on how close a first element of a document object model of the promotion-code- entry webpage is to a second element of the document object model, wherein the promotion-code input text box is identified as the promotion-code interface;
to clarify, page 19, step (e): “For example, if the page shows the text "Coupon Applied Successfully", looking for that text in the page will identify a successful verification result. Some ways to identify the result are looking for specific identifiers such as text, page elements or changes in cart (sub)total;”, as further clarified on page 15, ¶ 2: “For example, the merchant's website may indicate that the MARV (e.g. coupon code offering free shipping for an item(s) costing greater than $50) has been approved by the merchant's website and therefore is valid. Alternatively, the merchant's website may indicate that the MARV has not been approved by the merchant's website since it has expired and therefore is invalid. For instance, if the MARV corresponds to a coupon code offering free shipping, then the merchant's website may indicate that the purchase of the product includes free shipping or does not include free shipping. Other results provided by the merchant's website include but are not limited to an error message or an indication [examples of different terminology] that the validity of the redemption value cannot be determined.”, e.g. see page 21, ¶ 1 “Automated re-running of the MARV testing method allows detection of working MARVs even if, for example, technical errors prevented a coupon code from returning a "valid" result on a first attempt” – as such, and in view of Jellema’s teaching that this tool includes the ability of testing “multiple merchant sites” (page 18, ¶ 3), a skilled person would have inferred that the websites being tested included websites with different terminology to indicate validity, 
	the first promotion-code interface is a programmatic interface exposed by the first merchant website to provide access to a coupon validation function; (Jellema, page 18, last paragraph: “In some arrangements, the script could be changed to communicate with the merchant's server or webserver without opening the browser to increase efficiency (e.g. by not having to open a browser, not having to load scripts, images, etc).” – which is an example of a programmatic interface [as a “script” utilized the interface in a programmatic manner] exposed by the “merchant’s server or webserver” [of the website]
the Examiner notes that the claim only recites a programmatic interface for this limitation and not that this is an API, as such under the BRI this encompasses an interface which is used programmatically, e.g. Jellema as cited above wherein the “script” is “code” to programmatically interface with the “merchant’s server or webserver without opening the browser” - see the rejection below for the API features
	the second merchant website does not expose a programmatic interface to provide access to a coupon validation function; (Jellema, page 18, section “Method for making a MARV testing tool”, ¶¶ 1-4 teaches: “In yet another embodiment (see Figure 9B - the steps above the dashed line), the method uses a Script Recording Environment (SRE) for recording the functions that a user performs to test the validity of a MARV and transforms those functions into a script (e.g. code written in a programming language such as C# or embedded into hardware). In one arrangement, the SRE is enabled to operate within a web browser. The SRE can include various keystroke, mouse and other input device logging means which record user actions as they are performed within the web browser. These user actions are stored as a series of instructions in the form of a reusable script that can be run as required” – to clarify on the BRI, this “script” is accessing the website via a “web browser” because the website does not expose a programmatic interface)
	the method comprises identifying a second promotion-code interface of a second promotion-code-entry webpage of the second merchant website by detecting an input text box in the second promotion-code-entry webpage …(Jellema, page 16, steps c-d: “…automatically performing needed actions to get to the coupon code entry field [this would have included identification of the submission interface, e.g. the one shown in fig. 7]- such as adding a product to a shopping cart, going to the checkout and entering billing and shipping information… then the MARV testing tool proceeds to the testing phase the testing phase includes the following step(s) performed by the MARV testing tool in relation to each coupon in the list: i. entering the coupon code into the appropriate coupon code entry field [using the identified field]; ii. submitting the coupon code;” – to clarify, page 6, ¶ 2: “…performing needed actions to get to a MARV entry field on the merchant website; entering the MARV into the appropriate MARV entry field;…”, e.g. page 15 example 2: “(c) simulating a click on the button "ADD TO CART' to bring up a page that contains a field "Enter a Promo Code" (or similar); (d) entering a "Promo Code" (the MARV in this example) in the appropriate field (as seen in Figure 7);”
to clarify, a skilled person would have inferred that one of these “needed actions to get to a MARV entry field” was to identify the entry field, e.g. the field shown in fig. 7 as this is the “appropriate field” for entering the promo code)
	and testing the second plurality of promotion codes comprises simulating user actions of submitting the second plurality of promotion codes via the input text box. (Jellema, see page 16, steps d-e: “then the MARV testing tool proceeds to the testing phase the testing phase includes the following step(s) performed by the MARV testing tool in relation to each coupon in the list: i. entering the coupon code into the appropriate coupon code entry field; ii. submitting the coupon code; iii. analysing the result(s) returned from the merchant website [including the determination of a decrease in a numerical value – e.g. the “Total” shown in fig. 7] (for example, receiving and interpreting a message such as the "Coupon has expired"); iv. reporting on the coupon's status, including:… if there are additional coupon(s) in the list, then the MARV testing tool establishes whether setup is required or whether testing of each additional coupon can proceed without re-performing the setup phase and performs the necessary phase(s), else the tool will finish (refer Figure 4).” To clarify, see fig. 3 # 107: “Determine if the MARV is valid (i.e. status) based on the result(s) returned by merchant's website (e.g. a discount is applied)” and page 11, ¶ 1: “A "redemption value" includes a financial discount or benefit, an added bonus (e.g. free gift) or other redemption value (e.g. free shipping) from a merchant.” 
As to the simulation of user actions: page 18, ¶ 3: “In yet another embodiment (see Figure 9B - the steps above the dashed line), the method uses a Script Recording Environment (SRE) for recording the functions that a user performs to test the validity of a MARV and transforms those functions into a script (e.g. code written in a programming language such as C# or embedded into hardware). In one arrangement, the SRE is enabled to operate within a web browser. The SRE can include various keystroke, mouse and other input device logging means which record user actions as they are performed within the web browser. These user actions are stored as a series of instructions in the form of a reusable script that can be run as required….” – to clarify, see examples 1-2 on pages 15-18 which are examples of controlling the “browser” such as to simulate the user actions, and Example 3 of pages 19-20 provides an example of the usage of the “script”, e.g. “recording substantially all of the functions that a user manually performs to test the validity of a MARV;…adding to the script instructions so as to perform any actions 30 required to get the website into a state where the next coupon can be tested. Possible required actions include doing nothing, going back to the previous page, simulating the clicking of, for instance, a 'Remove Coupon' button, and running the setup phase again;”)

It would have been obvious to one of ordinary skill in the art before the time the claimed invention was made to combine the teachings from Jellema on the embodiment in which a web browser was used with the teachings from Jellema on the embodiment in which “script could be changed to communicate with the merchant's 35 server or webserver without opening the browser”. The motivation to combine would have been that for merchant websites that allowed for such direct communication that such communication would have “increase[d] efficiency” (Jellema, page 18, last paragraph).
To clarify on this combination, see Jellema page 20, ¶ 4: “In some arrangements batch testing is performed using one or more servers so that even if individual merchant sites are tested in series, further efficiency is gained by having several MARV testing tools running in parallel” – see page 20, ¶¶ 1-4 for clarification: “…In one arrangement each MARV testing tool completes testing of a single merchant website before moving to the next website. In another arrangement, each MARV tool runs testing of a number of merchant websites in parallel.”, e.g. a first merchant site tested “through a browser” with a first testing tool, and a second merchant website tested “directly to [the] server” (Jellema, pages 9-10, as cited above).

Jellema does not explicitly teach:
wherein one or more of the promotion codes are caused to be submitted via a website-specific application programming interface request,
causing, with the computer, a programming-language object containing validation data indicative of test results to be passed to the monitor; 
the website-specific application programming interface request is made via the programmatic interface exposed by the first merchant website;
based at least in part on how close a first element in a document object model of the second promotion-code-entry webpage is to a second element of the document object model;

Jellema, in view Bolin teaches: based at least in part on how close a first element in a document object model of the second promotion-code-entry webpage is to a second element of the document object model; (Jellema, as cited above including see figure 7 which shows “Enter a Promo Code” as a label for the text input box for the promo code – to clarify, page 15 step c of Jellema: “a field "Enter a Promo Code" (or similar);” – i.e. there is a text label next to the input field that Jellema is using to determine the “appropriate field” 
as taken in view of Bolin, pages 66-67, section “Path Length”: “Path Length. The length [distance] of the path in the DOM tree from the blob element to the component element is called its path length. Blobs and components that are siblings have stronger associations than those that are not. For example, in Figure 7.2, the path length between a text blob [e.g., Jellema’s “Enter a Promo Code” label] and the INPUT it is supposed to label is 3 [e.g., Jellema’s input box/field for the code], but its path length to any other INPUT is 5… Using path length can help eliminate false positives that occur when text in one section of a page coincidentally lines up with a component in another section. Web portals and pages with sidebars are prone to this type of error, as shown in Figure 7.6. In the Figure, the text "Search" appears at least twice in the page. The first instance lines up with the main Yahoo! search box, and the second instance lines up with the Weather search box…”
to clarify on Bolin, see chapter 7, page 61 ¶¶ 1-2: “We now describe the heuristic algorithm that resolves a keyword pattern to a web page component. This algorithm is used for identifying the following components: textfields, textareas, lists, drop-down boxes, push buttons, checkboxes, radio buttons, and hyperlinks… The outline of the algorithm is as follows: first, the visible text in the page is carved up into groups called text blobs…Once this list has been created, the algorithm compares each blob with each component of interest in the page, e.g., if it is trying to match the keyword component with an element that lets users enter text, then textfields, password fields, and multiline textareas are the components of interest.”)

It would have been obvious to one of ordinary skill in the art before the time the claimed invention was made to combine the teachings from Jellema on a “MARV testing tool” (Jellema, abstract) which included “navigating to a product page on a merchant website; performing needed actions to get to a MARV entry field on the merchant website; entering the MARV into the appropriate MARV entry field;” (Jellema, page 6) with the teachings from Bolin on a “heuristic algorithm that resolves a keyword pattern to a web page component. This algorithm is used for identifying the following components: textfields, textareas, lists, drop-down boxes, push buttons, checkboxes, radio buttons, and hyperlinks” (Bolin, chapter 7 ¶¶ 1-2) wherein this included the use of “Path Length” for this identification (Bolin, pages 66-67). 
The motivation to combine would have been that “Using path length can help eliminate false positives that occur when text in one section of a page coincidentally lines up with a component in another section…[and] Sections of a page often map to subtrees in the DOM. Because this type of mismatch error is caused by matching across sections of a page, path length is a good heuristic to combat this problem because it will rank pairs of nodes that are closely related in the DOM higher than those with a more distant relationship.” An additional motivation to combine would have been that “This evaluation is only preliminary; a proper evaluation should use a larger selection of web sites. Nevertheless, it suggests that keyword patterns can be automatically resolved with high precision.” (Bolin, page 68).

Jellema, in view of Bolin, does not explicitly teach:
wherein one or more of the promotion codes are caused to be submitted via a website-specific application programming interface request,
causing, with the computer, a programming-language object containing validation data indicative of test results to be passed to the monitor; 
the website-specific application programming interface request is made via the programmatic interface exposed by the first merchant website;

Jellema, in view of Bolin and Saarinen teaches:
wherein one or more of the promotion codes are caused to be submitted via a website-specific application programming interface request,… the website-specific application programming interface request is made via the programmatic interface exposed by the first merchant website; (Jellema, page 18, last paragraph: “In some arrangements, the script could be changed to communicate with the merchant's 35 server or webserver without opening the browser to increase efficiency (e.g. by not having to open a browser, not having to load scripts, images, etc.)” 
as taken in view of Saarinen, abstract: “…As such, a set of shopping cart application programming interface (API) can be built and used to access product information and prices as well as to add or remove products from the shopping cart to which the consumer will be redirected upon finalizing the purchase.”; to clarify on the combination, see ¶ 23: “In another preferred embodiment, shopping cart system and method works with an electronic commerce (e-commerce) platform to provide third-party applications [e.g., Jellema] with an interface for retrieving products, variations and quantity based pricing…” wherein as per table 1 # 152: “The pricing attributes of a product. Includes quantity, unit prices both with and without incentives, and total price with and without incentives”, e.g. table 4“Using a third-party application (TPA) [e.g., Jellema], a consumer is able to add line-items. The TPA will add line-items to the DR shopping cart via the Add Line-Item API which in turn returns the full shopping cart back to the TPA…4. Including any discounts and/or tight/semi-tight marketing bundles, the Add Line-Items API adds the entered quantities of the selected products to the ecommerce business shopping cart. 5. An XML document including all the quantities of lines-items selected by the user, any tight/semi-tight bundles that apply and discounted pricing that applies is returned to the TPA.“)
causing, with the computer, a programming-language object containing validation data indicative of test results to be passed to the monitor; (Jellema, page 15, ¶ 3: “In step 108, the software tool generates a report to a user based on the MARV's validity status as indicated by results returned by the merchant's website in response to submission of the MARV” – as such, a skilled person would have inferred, or at least found it obvious, that the validity status was sent to the “software tool” as a programming language object for use in the software, 
as taken in view of Saarinen, see ¶ 24: “Each request posted to the shopping cart service should contain XML as its body and will be processed with an XML response returned. [example of a programming language object]” to clarify, ¶ 34: “Specifically, Table 1 describes concrete classes that are part of a code base for shopping cart service system and method” then see table 1, # 148, “ProductInfo” which is “Main container object representing a product in Shopping Cart Service [API] responses” – and see see fig. 4 which shows this “object” and shows this includes “totalPriceWithDiscount…” [example of validation data], “totalPriceWithoutDiscount…”, “totalDiscount”, “discountText: String”) 

Regarding Claim 47.
Jellema teaches: 
	The method of claim 46, wherein: the first plurality of promotion codes are assigned based on one or more test results from another test of promotion codes. (Jellema, page 20, ¶ 4 to page 21, ¶ 1: “The MARV testing system can be programmed to automatically test MARVs on a specified list of merchant websites and to re-test the entire list periodically (e.g. daily) so that status can be updated on a regular basis. Thus testing "cycles" can be repeated on a periodic basis 30 (e.g. daily, weekly) for all or part of the specified list, and within each cycle a number of MARV testing tools can be testing different merchant sites at the same time… In one arrangement, the MARV testing system can be programmed to automatically re-test MARVs on a specified list of merchant websites and to re-test the entire list periodically. In another arrangement, the testing script {that performs the MARV testing method) enables MARV testing to be automatically re-run on MARVs that result in an error message being reported.”)

Claims 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jellema et al, AU 2010100229 in view of Bolin, “End-User Programming for the Web”, 2005, MIT, Master’s Thesis and in further view of Saarinen et al., US 2007/0233579 and in further view of Stewart, “Versatile RESTful APIs Beyond XML”, Article on InfoQ, Posted on March 13th, 2007 accessed via the WayBack Machine Archive Date 2010, URL: infoq(dot)com/articles/rails-rest-and-microformats/

Regarding Claim 49.
Saarinen teaches: 
	The method of claim 46, wherein: the programing-language object is a [XML] object. (Saarinen, ¶ 24: “Each request posted to the shopping cart service should contain XML as its body and will be processed with an XML response returned.”)

Jellema, in view of Bolin and Saarinen, does not explicitly teach: JSON

Stewart teaches: JSON (Stewart, section “Introducing JSON”, ¶ 1: “JSON is a standard that has picked up traction of late, particularly thanks to the maturing of javascript as a language for UI development and the growth in take up of AJAX. Based on serialized javascript, JSON has reached a point where many regard it as a significantly better way to serialize and transmit simple data structures than XML, and it's certainly less verbose.”)

It would have been obvious to one of ordinary skill in the art before the time the claimed invention was made to combine the teachings from Jellema, as modified above, on a system which interacts with a shopping cart API using XML with the teachings from Stewart on using JSON instead of XML. The motivation to combine would have been that “JSON has reached a point where many regard it as a significantly better way to serialize and transmit simple data structures than XML, and it's certainly less verbose” (Stewart, section “Introducing JSON”, ¶ 1)

Claims 30-33, 35, 38-40, 45, 55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jellema et al, AU 2010100229 in view of Bolin, “End-User Programming for the Web”, 2005, MIT, Master’s Thesis.

Regarding Claim 30.
Jellema teaches: 
One or more tangible, non-transitory, machine-readable media storing instructions that, when executed by one or more processors, effectuate operations comprising: (Jellema, abstract: “The invention provides a MARV testing tool for testing one or more redemption value activators or MARVs (Means for Activation of a Redemption Value) on a merchant website, the MARV testing tool being a computer program product for  performing a MARV testing method to test validity of a MARV…” – to clarify, see page 11 ¶¶ 2-3: “Referring to Figure 1, the MARV testing tool 10 is a computer program product comprising programming instructions for a MARV testing method. The MARV testing tool 10 is a software tool embodied in a computer readable storage medium 15 (e.g. the memory of a computer system 20)…”)
obtaining, with a computer, a first plurality of promotion codes assigned to a validation driver by a monitor; (Jellema, see fig. 3, as described on page 14, ¶¶ 3-4: “…In step 101, the software tool (i.e. MARV testing tool) receives a MARV (e.g. coupon code, promotion code, voucher number). In one embodiment, the software tool acquires the MARV from a database of MARVs to be tested… In step 102, the software tool accesses a particular merchant's website … In one embodiment, the software tool may test a number of MARVs on different merchants' websites at the same time.” – e.g. see figure 4, as described in the section “EXAMPLE 1” on page 15: “Referring to Figure 4, an example of an implementation of the MARV testing method as performed by the MARV testing tool is shown, using a list of MARVs (here, coupon codes) for a single merchant, which includes:.. getting a list of coupon codes (e.g. retrieving coupon codes from a database)” 
 as to the monitor, see figure 10, as described by Example 4 on pages 20-21: “…accessing a list of merchant websites {forming a task queue)… each worker uses the MARV testing tool to perform the MARV testing method for a merchant website on the list; {d) if a worker becomes free (task completed), then the next merchant in the task queue (list) will be assigned to that worker…if no worker is free, the merchant websites wait in the task queue until a worker becomes free; (f) when all workers have completed testing and no merchant websites remain in the task queue, the system finishes.”  - to clarify on the BRI of monitor, see ¶ 26 of the instant specification as filed: “a monitor 120, which is responsible for controlling the work queue of promotion codes to be validated. The monitor 120 can instantiate one or more drivers 50, depending on the volume and type of promotion codes to be validated” – e.g. Jellema’s “workers” and “task queue” as shown in fig. 10
determining, with the computer, at least in part by the validation driver, how to submit the plurality of promotion codes by detecting a promotion-code-entry webpage of a first merchant website and identifying a promotion-code interface of the promotion- code-entry webpage, wherein identifying the promotion-code interface of the promotion- code-entry webpage comprises determining which text box in the promotion-code-entry webpage is a promotion-code input text box for inserting promotion codes…wherein the promotion-code input text box is identified as the promotion-code interface; (Jellema, page 16, steps c-d: “…automatically performing needed actions to get to the coupon code entry field [this would have included identification of the submission interface, e.g. the one shown in fig. 7]- such as adding a product to a shopping cart, going to the checkout and entering billing and shipping information… then the MARV testing tool proceeds to the testing phase the testing phase includes the following step(s) performed by the MARV testing tool in relation to each coupon in the list: i. entering the coupon code into the appropriate coupon code entry field [using the identified field]; ii. submitting the coupon code;” – to clarify, page 6, ¶ 2: “…performing needed actions to get to a MARV entry field on the merchant website; entering the MARV into the appropriate MARV entry field;…”, e.g. page 15 example 2: “(c) simulating a click on the button "ADD TO CART' to bring up a page that contains a field "Enter a Promo Code" (or similar); (d) entering a "Promo Code" (the MARV in this example) in the appropriate field (as seen in Figure 7);”
to clarify, a skilled person would have inferred that one of these “needed actions to get to a MARV entry field” was to identify the entry field, e.g. the field shown in fig. 7 as this is the “appropriate field” for entering the promo code)
testing, with the computer, by the validation driver, the first plurality of promotion codes by simulating user actions of submitting the first plurality of promotion codes via the promotion- code interface and determining whether responses to the submissions indicate respective promotion codes are valid, wherein one or more of the simulated user actions are simulated by controlling a web browser; (Jellema, see page 16, steps d-e: “then the MARV testing tool proceeds to the testing phase the testing phase includes the following step(s) performed by the MARV testing tool in relation to each coupon in the list: i. entering the coupon code into the appropriate coupon code entry field; ii. submitting the coupon code; iii. analysing the result(s) returned from the merchant website [including the determination of a decrease in a numerical value – e.g. the “Total” shown in fig. 7] (for example, receiving and interpreting a message such as the "Coupon has expired"); iv. reporting on the coupon's status, including:… if there are additional coupon(s) in the list, then the MARV testing tool establishes whether setup is required or whether testing of each additional coupon can proceed without re-performing the setup phase and performs the necessary phase(s), else the tool will finish (refer Figure 4).” To clarify, see fig. 3 # 107: “Determine if the MARV is valid (i.e. status) based on the result(s) returned by merchant's website (e.g. a discount is applied)” and page 11, ¶ 1: “A "redemption value" includes a financial discount or benefit, an added bonus (e.g. free gift) or other redemption value (e.g. free shipping) from a merchant.” 
As to the controlling of a web browser: page 18, ¶ 3: “In yet another embodiment (see Figure 9B - the steps above the dashed line), the method uses a Script Recording Environment (SRE) for recording the functions that a user performs to test the validity of a MARV and transforms those functions into a script (e.g. code written in a programming language such as C# or embedded into hardware). In one arrangement, the SRE is enabled to operate within a web browser. The SRE can include various keystroke, mouse and other input device logging means which record user actions as they are performed within the web browser. These user actions are stored as a series of instructions in the form of a reusable script that can be run as required….” – to clarify, see examples 1-2 on pages 15-18 which are examples of controlling the “browser” such as to simulate the user actions, and Example 3 of pages 19-20 provides an example of the usage of the “script”, e.g. “recording substantially all of the functions that a user manually performs to test the validity of a MARV;…adding to the script instructions so as to perform any actions 30 required to get the website into a state where the next coupon can be tested. Possible required actions include doing nothing, going back to the previous page, simulating the clicking of, for instance, a 'Remove Coupon' button, and running the setup phase again;”)
storing, with the computer, one or more test results of the testing in memory; (Jellema, see figure 11 as described on page 21, last paragraph to page 22, ¶ 1: “The report shown in Figure 11 is an excerpt from a sample report generated by the MARV testing system. The report includes sample test data. Shown is a list of merchant websites {with names redacted for commercial sensitivity), in which each merchant has been identified by a unique ID (for example, we hypothetically nominate XYZ Australia as having the ID of 100475)….” – example of the test results having been stored)
and causing, by the validation driver, testing of a second plurality of promotion codes on a second merchant website, (Jellema, page 20, ¶¶ 1-4: “The system is capable of testing MARVs using at least two said computer program products at the same time thereby enabling testing of multiple MARVs on one or more merchant websites at the same time …Referring to Figure 10, a list of merchant websites for testing is collected (e.g. retrieved from a database) for the MARV testing system to test… The MARV testing system therefore enables batch testing of multiple MARVS and/or multiple merchant sites in parallel or in series, wherein each batch test is performed using the MARV testing tool thereby enabling time efficient automated testing…” [repeating the process for additional websites], e.g. page 21 last paragraph to page 22 ¶ 1: “The report shown in Figure 11 is an excerpt from a sample report generated by the MARV testing system. The report includes sample test data. Shown is a list of merchant websites {with names redacted for commercial sensitivity), in which each merchant has been 35 identified by a unique ID…For merchant ID 100475, the MARV testing system identified a list containing 122 MARVs (here, coupons). Of these, 261 coupons, the MARV testing system reported 12 coupons tested as valid (VoteYes) and 7 coupons tested as not valid (VoteNo)” – which is an example of such a test for multiple merchant websites wherein each “merchant ID” was associated with a list of obtained “MARVs”)
wherein the first merchant website and the second merchant website use different terminology in responses to promotion-code submissions to indicate whether promotion codes are valid. (Jellema, see page 12, ¶¶ 4-5: “The analyser comprises programming instructions to enable analysis of the result(s) returned from the merchant website - for example, receipt and interpretation of a message such as: (a) the "Coupon has expired" indicating the coupon has expired; or (b) a decrease in the total price has taken place indicating that the coupon is valid. Thus, the analyser enables the MARV testing tool to determine whether a MARV is valid…The report generator comprises programming instructions to enable reporting of the analysed result(s), to indicate the validity status of a MARV, such as valid, invalid, expired or indeterminable.” U.S. Pat. App. 16/245,021Page 3 of 19Docket No. 2964P209C2plurality of promotion codes by detecting a promotion-code-entry webpage of a first merchant website and identifying a promotion-code interface of the promotion- code-entry webpage, wherein identifying the promotion-code interface of the promotion- code-entry webpage comprises determining which text box in the promotion-code-entry webpage is a promotion-code input text box for inserting promotion codes based at least in part on how close a first element of a document object model of the promotion-code- entry webpage is to a second element of the document object model, wherein the promotion-code input text box is identified as the promotion-code interface;
to clarify, page 19, step (e): “For example, if the page shows the text "Coupon Applied Successfully", looking for that text in the page will identify a successful verification result. Some ways to identify the result are looking for specific identifiers such as text, page elements or changes in cart (sub)total;”, as further clarified on page 15, ¶ 2: “For example, the merchant's website may indicate that the MARV (e.g. coupon code offering free shipping for an item(s) costing greater than $50) has been approved by the merchant's website and therefore is valid. Alternatively, the merchant's website may indicate that the MARV has not been approved by the merchant's website since it has expired and therefore is invalid. For instance, if the MARV corresponds to a coupon code offering free shipping, then the merchant's website may indicate that the purchase of the product includes free shipping or does not include free shipping. Other results provided by the merchant's website include but are not limited to an error message or an indication [examples of different terminology] that the validity of the redemption value cannot be determined.”, e.g. see page 21, ¶ 1 “Automated re-running of the MARV testing method allows detection of working MARVs even if, for example, technical errors prevented a coupon code from returning a "valid" result on a first attempt” – as such, and in view of Jellema’s teaching that this tool includes the ability of testing “multiple merchant sites” (page 18, ¶ 3), a skilled person would have inferred that the websites being tested included websites with different terminology to indicate validity, 
Jellema does not explicitly teach:
based at least in part on how close a first element of a document object model of the promotion-code- entry webpage is to a second element of the document object model,

Jellema, in view Bolin teaches: 
based at least in part on how close a first element of a document object model of the promotion-code- entry webpage is to a second element of the document object model, (Jellema, as cited above including see figure 7 which shows “Enter a Promo Code” as a label for the text input box for the promo code – to clarify, page 15 step c of Jellema: “a field "Enter a Promo Code" (or similar);” – i.e. there is a text label next to the input field that Jellema is using to determine the “appropriate field” 
as taken in view of Bolin, pages 66-67, section “Path Length”: “Path Length. The length [distance] of the path in the DOM tree from the blob element to the component element is called its path length. Blobs and components that are siblings have stronger associations than those that are not. For example, in Figure 7.2, the path length between a text blob [e.g., Jellema’s “Enter a Promo Code” label] and the INPUT it is supposed to label is 3 [e.g., Jellema’s input box/field for the code], but its path length to any other INPUT is 5… Using path length can help eliminate false positives that occur when text in one section of a page coincidentally lines up with a component in another section. Web portals and pages with sidebars are prone to this type of error, as shown in Figure 7.6. In the Figure, the text "Search" appears at least twice in the page. The first instance lines up with the main Yahoo! search box, and the second instance lines up with the Weather search box…”
to clarify on Bolin, see chapter 7, page 61 ¶¶ 1-2: “We now describe the heuristic algorithm that resolves a keyword pattern to a web page component. This algorithm is used for identifying the following components: textfields, textareas, lists, drop-down boxes, push buttons, checkboxes, radio buttons, and hyperlinks… The outline of the algorithm is as follows: first, the visible text in the page is carved up into groups called text blobs…Once this list has been created, the algorithm compares each blob with each component of interest in the page, e.g., if it is trying to match the keyword component with an element that lets users enter text, then textfields, password fields, and multiline textareas are the components of interest.”)

It would have been obvious to one of ordinary skill in the art before the time the claimed invention was made to combine the teachings from Jellema on a “MARV testing tool” (Jellema, abstract) which included “navigating to a product page on a merchant website; performing needed actions to get to a MARV entry field on the merchant website; entering the MARV into the appropriate MARV entry field;” (Jellema, page 6) with the teachings from Bolin on a “heuristic algorithm that resolves a keyword pattern to a web page component. This algorithm is used for identifying the following components: textfields, textareas, lists, drop-down boxes, push buttons, checkboxes, radio buttons, and hyperlinks” (Bolin, chapter 7 ¶¶ 1-2) wherein this included the use of “Path Length” for this identification (Bolin, pages 66-67). 
The motivation to combine would have been that “Using path length can help eliminate false positives that occur when text in one section of a page coincidentally lines up with a component in another section…[and] Sections of a page often map to subtrees in the DOM. Because this type of mismatch error is caused by matching across sections of a page, path length is a good heuristic to combat this problem because it will rank pairs of nodes that are closely related in the DOM higher than those with a more distant relationship.” An additional motivation to combine would have been that “This evaluation is only preliminary; a proper evaluation should use a larger selection of web sites. Nevertheless, it suggests that keyword patterns can be automatically resolved with high precision.” (Bolin, page 68).

Regarding Claim 31.
Jellema teaches: 
	The one or more media of claim 30, wherein: the first plurality of promotion codes are assigned based on one or more test results from another test of promotion codes. (Jellema, page 18 ¶ 4 to 19, ¶ 1: “The MARV testing system can be programmed to automatically test MARVs on a specified list of merchant websites and to re-test the entire list periodically (e.g. daily) so that status can be updated on a regular basis. Thus testing "cycles" can be repeated on a periodic basis 30 (e.g. daily, weekly) for all or part of the specified list, and within each cycle a number of MARV testing tools can be testing different merchant sites at the same time…In one arrangement, the MARV testing system can be programmed to automatically re-test MARVs on a specified list of merchant websites and to re-test the entire list periodically. In another arrangement, the testing script (that performs the MARV testing method) enables MARV testing to be automatically re-run on MARVs that result in an error message being reported. Automated re-running of the MARV testing method allows detection of working MARVs even if, for example, technical errors prevented a coupon code from returning a "valid" result on a first attempt.”)

Regarding Claim 32.
Jellema teaches: 
	The one or more media of claim 30, wherein the operations further comprise: determining that a given promotion code requires that a given product be in a shopping cart at checkout and, after testing validity of another promotion code causes the shopping cart to cease to include the given product, re-adding the product to the shopping cart. (Jellema, page 12, ¶ 4: “In step 103, the software tool selects one or more products (e.g. digital camera) on the merchant's website. In one embodiment, the products selected may be in connection with 25 the MARV. For example, if the MARV is a coupon that provides a 20% discount based on the combined purchase of a Sony™ high definition television set and a Sony"' blue-ray disc
player, then a Sony™ high definition television set and a Sony™ blue-ray disc player would
be selected on the merchant's website.”; and see page 13, last paragraph: “For example, the MARV tool will go to a merchant website, select a product, add it to a shopping cart, go to the checkout and enter billing and shipping information and enter a coupon code, for instance”  
to clarify, Jellema also teaches that this is tested on a “list of coupon codes” (page 16, step (a)) wherein “if there are additional coupon(s) in the list, then the MARV testing tool establishes whether setup is required or whether testing of each additional coupon” (Jellema, page 16, step (e)) wherein this included in step (c)(iii) on page 16: “…such as adding a product to a shopping cart…” – e.g. , the first coupon in the list has a “digital camera” in the cart (page 12, ¶ 4) and there are no “Sony” devices in the cart, then the second coupon requires the Sony devices so these are added to the cart; as to re-adding, see page 20, ¶ 4: “The MARV testing system can be programmed to automatically test MARVs on a specified list of merchant websites and to re-test the entire list periodically (e.g. daily) so that status can be updated on a regular basis” – this would have been re-adding the item during a “re-test”)

Regarding Claim 33.
Jellema teaches: 
	The one or more media of claim 30, wherein: some promotion codes in the first plurality of promotion codes are asynchronously tested for validity. (Jellema, page 20, ¶ 4: “The MARV testing system can be programmed to automatically test MARVs on a specified list of merchant websites and to re-test the entire list periodically (e.g. daily) so that status can be updated on a regular basis. Thus testing "cycles" can be repeated on a periodic basis 30 (e.g. daily, weekly) for all or part of the specified list [example of being asynchronous with the other portions of the list], and within each cycle a number of MARV testing tools can be testing different merchant sites at the same time. ”)U.S. Pat. App. 16/245,021Page 4 of 19Docket No. 2964P209C2for validity. 

Regarding Claim 35.
Bolin teaches: 
	The one or more media of claim 30, wherein: the validation driver is configured to detect changes in webpages relative to previous versions of webpages. (As a point of clarity, see Bolin, page 56: “One of the novel aspects of Chickenfoot is the use of keyword patterns to identify page elements, such as "Search button" and "address textbox…The algorithm's procedure and its performance on the training data is explained in the next chapter."; then see § 8.3 starting on page 85: “Because Chickenfoot uses data structures that are built on top of the DOM and its derivative Ranges, changes to either of these objects must trigger updates to Chickenfoot's data structures to reflect the objects' new state [this would have included repeating the string submission interface identification to reflect the new state of the DOM]. How Chickenfoot is notified of these changes and how it deals with them is explained in this section.” – see § 8.3.1 for more clarity, including: “There are three types of changes that can be made to the DOM: a node can be inserted, removed, or mutated. Fortunately, the DOM allows clients to add themselves as listeners for each of these events, which Chickenfoot does”)

Regarding Claim 38.
Bolin teaches: 
	The one or more media of claim 30, wherein how close the first element is to the second element is determined independently of layout. (Bolin, pages 66-67 as cited above, section “Path Length”: “Using path length can help eliminate false positives that occur when text in one section of a page coincidentally lines up with a component in another section [hence, length is independent of layout]. Web portals and pages with sidebars are prone to this type of error, as shown in Figure 7.6. In the Figure, the text "Search" appears at least twice in the page. The first instance lines up with the main Yahoo! search box, and the second instance lines up with the Weather search box. Using the pixel distance between the blob and the textfield to determine the better match is error-prone when the pattern happens to appear at the edge of its block.”)

Regarding Claim 39.
Jellema teaches:
	The one or more media of claim 30, wherein the second element includes or is a button interaction element. (Jellema, figure 7, shows an “Apply” button next to the promo code field and label)

Regarding Claim 40.
Bolin teaches: 
	The one or more media of claim 30, wherein: the operations further comprise detecting the promotion-code input text box based at least in part on how close nodes in a graph data structure are to one another; and how close the nodes are to one another is determined based at least in part on a union of two nodes in the graph data structure, the graph data structure specifying relationships between webpage elements of the detected promotion-code-entry webpage.  (Bolin, see figure 7.2 on page 62 for a visual depiction of a “DOM” [document object model] which shows it has a graph data structure, wherein Bolin pages 66-67 section “Path Length” teaches: “The length of the path in the DOM tree [in the graph data structure] from the blob element to the component element is called its path length. Blobs and components that are siblings [example of a union] have stronger associations than those that are not. For example, in Figure 7.2, the path length between a text blob and the INPUT it is supposed to label is 3, but its path length to any other INPUT is 5… Sections of a page often map to subtrees in the DOM. Because this type of mismatch error is caused by matching across sections of a page, path length is a good heuristic to combat this problem because it will rank pairs of nodes [unions of two nodes] that are closely related in the DOM higher than those with a more distant relationship. The result of calculating the strength indices from these heuristics is a list of (component, strength) pairs ranked by strength [example of specified relationships between page elements]. The algorithm returns the component of the top pair, unless the top two pairs have the same strength, in which case it returns ambiguous match”)

Regarding Claim 45.
Jellema teaches: 
	The one or more media of claim 30, wherein the validation driver is configured to automatically test validity of promotion codes and, in response to test results, cause an online shopper to receive a promotion code that test results indicate are valid. (Jellema, page 22, ¶¶ 3-5: “In further embodiments the MARV testing system is enabled to provide the following functions: a) reviewing and selecting a MARV or groups of MARVs to be added, deleted or changed within a MARV aggregator site; and/or b) automatically updating so that valid MARVs are automatically flagged as valid, expired, etc…. In the further embodiments, the tabulation of the coupon test results are subsequently used to update one or more coupon aggregator site(s) by replenishing and/or removing coupons from the aggregator site.”
	As clarified on page 4, last paragraph: “The detection of invalid coupons is vital from a reputation perspective, for both merchants 30 and coupon industry websites (e.g. coupon aggregator websites)” to page 6, ¶ 2: “Only after proceeding most of the way through an online purchase will a tester (or user) know whether a MARV is valid” -  – as such, an online shopper/”user” of such a “coupon aggregator site” would have received a valid promo code via said “coupon aggregator site”)

Regarding Claim 55.
Jellema teaches: 
	The one or more media of claim 30, the operations further comprising: programmatically testing validity of promotion codes to select for delivery to users those promotion codes that retailers will accept; (Jellema, page 20, last paragraph: “The MARV testing system can be programmed to automatically test MARVs on a specified list of merchant websites and to re-test the entire list periodically (e.g. daily) so that status can be updated on a regular basis. Thus testing "cycles" can be repeated on a periodic basis 30 (e.g. daily, weekly) for all or part of the specified list, and within each cycle a number of MARV testing tools can be testing different merchant sites at the same time”, as clarified on page 22, ¶¶ 3-5: “In further embodiments the MARV testing system is enabled to provide the following functions: a) reviewing and selecting a MARV or groups of MARVs to be added, deleted or changed within a MARV aggregator site; and/or b) automatically updating so that valid MARVs are automatically flagged as valid, expired, etc…. In the further embodiments, the tabulation of the coupon test results are subsequently used to update one or more coupon aggregator site(s) by replenishing and/or removing coupons from the aggregator site.”)
	and programmatically scaling a number of processes controlling in-memory web browsers used to test validity of promotion codes. (Jellema, page 21, ¶ 4: “The MARV testing system is scalable so that a large number of MARVs can be tested using a plurality of servers or computers {including using grid/cloud/distributed computing). This enables batch testing of MARVs and merchant sites so that testing can be performed in parallel, e.g. by sequential testing running on multiple computers simultaneously… Further, a hybrid combination of batch and grid computing may be used - for example, using 10 servers to run batches of 100 scripts in parallel.” – wherein each script controls an in-memory web browser, i.e. page 14, step (c): “the setup phase includes the following step(s) performed by the MARV testing tool: i. opening a browser…” and see page 19, step (d): “splitting the script into a setup phase and a testing phase to improve efficiency”)

Claims 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jellema et al, AU 2010100229 in view of Bolin, “End-User Programming for the Web”, 2005, MIT, Master’s Thesis and in further view of JSON, “Introducing JSON”, WayBack Machine Archive Date: July 6th, 2009, URL: www(dot)json(dot)org/json-en(dot)html

Regarding Claim 34.
Jellema, in view of Bolin, does not explicitly teach:
	The one or more media of claim 30, wherein the operations further comprise: causing a JSON object containing validation data indicative of test results to be passed to the monitor. 

Jellema, in view of Bolin and JSON teaches: The one or more media of claim 30, wherein the operations further comprise: causing a JSON object containing validation data indicative of test results to be passed to the monitor. (Jellema, as cited above including page 15, ¶ 3: “In step 108, the software tool generates a report to a user based on the MARV's validity status as indicated by results returned by the merchant's website in response to submission of the MARV”; wherein page 18, ¶¶ 1-3 teaches “In a preferred embodiment (Figure 9A), the method for creating a MARV testing tool includes writing a script that performs at least some of the functions that a user would otherwise manually perform to test the validity of a MARV and automates those functions…script (e.g. code written in a programming language such as C#...”
as taken in view of JSON ¶¶ 1-2: “JSON (JavaScript Object Notation) is a lightweight data-interchange format…JSON is a text format that is completely language independent but uses conventions that are familiar to programmers of the C-family of languages, including C, C++, C#, Java,JavaScript, Perl, Python, and many others…These properties make JSON an ideal data-interchange language... It makes sense that a data format that is interchangeable with programming languages also be based on these structures.”

It would have been obvious to one of ordinary skill in the art before the time the claimed invention was made to combine the teachings from Jellema on a system for validating MARVs (Jellema, abstract) which used a “script” such as one written in “C#” (Jellema, page 18) with the teachings from JSON on using JSON formats.  
The motivation to combine would have been that JSON is “an ideal data-interchange language”, i.e. “It is easy for humans to read and write. It is easy for machines to parse and generate….JSON is a text format that is completely language independent but uses conventions that are familiar to programmers…Virtually all modern programming languages support them in one form or another. It makes sense that a data format that is interchangeable with programming languages also be based on these structures.” (JSON, ¶¶ 1-3). 

Claims 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jellema et al, AU 2010100229 in view of Bolin, “End-User Programming for the Web”, 2005, MIT, Master’s Thesis and in further view of Drees et al., US 2007/0276997

Regarding Claim 36.
Jellema teaches: The one or more media of claim 30, wherein: the operations further comprise controlling the web browser (Jellema, pages 18-19 as cited above teaches the use of a “script” to control a “web browser” for simulating “user actions” – to clarify, see page 16 which includes steps such as “opening a browser” that the script would have performed)

Jellema, in view of Bolin, does not explicitly teach: through an automation application programming interface. 

Drees teaches: through an automation application programming interface. (Drees, ¶ 9: “…The agents receive a playback Script [e.g. Jellema’s “script”] from the server and execute the Script to simulate a user session that is part of a website monitoring or load testing project. Execution of the playback Script may cause the agent to send commands to a generic browser where the commands are carried out…” then see figure 4 as described in ¶ 15: “FIG. 4 is a block diagram illustrating an example set of browser API commands and operating system commands according to an embodiment of the present invention”; to clarify ¶ 26: “In one embodiment, the API module 110 translates a playback script command from the playback
engine 100 and causes the browser 120 to take the appropriate action that is related to the particular playback Script command.” – to clarify, ¶ 49: “In this fashion, actual user interactions can be recorded as operating system or browser API commands that are later executed by a playback engine to simulate a user session…” And ¶ 56: “Commands sent directly to the browser may be routed through a browser API that is specific to the particular type of standard browser being employed (e.g., Internet Explorer, Firefox) so that the command may be translated into a command that is understood by the browser.”

It would have been obvious to one of ordinary skill in the art before the time the claimed invention was made to combine the teachings from Jellema on a system which included simulating “user actions” with a “web browser” via a “script” (Jellema, page 18 ¶ 3) with the teachings from Drees on “agents [that] receive a playback Script from the server and execute the Script to simulate a user session” (Drees, abstract). 
The motivation to combine would have been that Drees provided “systems and methods for website monitoring and load testing are described herein that do not require complex proprietary Solutions and that raise the level of abstraction for monitoring and load testing in order to simplify the process and make it portable to various platforms.” (Drees, ¶ 9) – to clarify, see Drees ¶ 4“Conventional website or web based application monitoring and load testing is typically accomplished by using a proprietary web browser to interact with a website. In order to accomplish website transaction monitoring, which simulates a user scenario at a website (such as purchasing a good, checking a stock quote etc.), two conventional methods are used.”

Claims 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jellema et al, AU 2010100229 in view of Bolin, “End-User Programming for the Web”, 2005, MIT, Master’s Thesis and in further view of Olsten, “Web Crawling”, 2010, Foundations and Trends in Information Retrieval Vol. 4, No. 3 (2010) 175–246

Regarding Claim 42.
Jellema teaches: 
	The one or more media of claim 30, wherein the operations comprise: limiting promotion-code validation testing based on a … historical validation rate data. (Jellema, page 21, ¶ 1: “…In another arrangement, the testing script {that performs the MARV testing method) enables MARV testing to be automatically re-run on MARVs that result in an error message being reported. Automated re-running of the MARV testing method allows detection of working MARVs even if, for example, technical errors prevented a coupon code from returning a "valid" result on a first attempt…” – which is an example of testing being limited based on the historical validation rate [by re-testing the ones that were not validated] – to clarify, page 22 ¶ 1: “Of these, 261 coupons, the MARV testing system reported 12 coupons tested as valid (VoteYes) and 7 coupons tested as not valid (VoteNo). A further 103 coupons tested gave could not be determined as either valid or not valid, indicating a need to clarify this result since no "Errors" were logged during testing for this merchant website.” – a skilled person would have inferred that at least the “103 coupons” would have been then be retested as per Jellema page 21 ¶ 1 based on this historical validation rate  

Jellema, in view of Bolin, does not explicitly teach: …limiting promotion-code validation testing based on a merchant-specific throttling pattern …

Jellema, in view of Bolin and Olsten teaches: …limiting promotion-code validation testing based on a merchant-specific throttling pattern … (Jellema, as cited above for MARV testing, as taken in view of Olsten, pages 180-181, the paragraph split between the pages: “For example, MOM-spider considered politeness policies: It limited the rate of requests to each site, it allowed web sites to exclude themselves from purview”, e.g. page 181, ¶ 3: “Mike Burner’s description of the Internet Archive crawler [29] was the first paper that focused on the challenges caused by the scale of the web. The Internet Archive crawling system was designed to crawl on the order of 100 million URLs…The IA design made it very easy to throttle requests to a given host, thereby addressing politeness concerns, and DNS and robot exclusion lookups for a given web site were amortized over all the site’s URLs crawled in a single round.”
To clarify, see page 178, § 1.1, second bullet point: “Even the highest-throughput crawlers do not purport to crawl the whole web, or keep up with all the changes. Instead, crawling is performed selectively and in a carefully controlled order… The crawler must balance competing objectives such as coverage and freshness, while obeying constraints such as per-site rate limitations [per-site throttling].”)

	It would have been obvious to one of ordinary skill in the art before the time the claimed invention was made to combine the teachings from Jellema including “The MARV testing system therefore enables batch testing of multiple MARVS and/or multiple merchant sites in parallel or in series, wherein each batch test is performed using the MARV testing tool thereby enabling time efficient automated testing” (Jellema, page 20, ¶ 3) with the teachings from Olsten on “politeness policies” for web crawling. 
The motivation to combine would have been that 1) this would have addressed “politeness concerns” (Olsten, page 181, ¶ 3); 2) “A more conservative politeness policy is to space out requests to each web server according to that server’s capabilities…This policy ensures that the crawler consumes a bounded fraction of the web server’s resources…” (Olsten, page 187, ¶ 3).

Claims 56-57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jellema et al, AU 2010100229 in view of Bolin, “End-User Programming for the Web”, 2005, MIT, Master’s Thesis and in further view of Shchekotykhin et al., “xCrawl: a high-recall crawling method for Web mining” 2010

Regarding Claim 56.
Jellema teaches:
	The one or more media of claim 30, the operations further comprising: determining how to navigate through the first merchant website to the promotion-code- entry webpage (Jellema, page 8, ¶ 2: “…getting a MARV for testing; navigating to a product page on a merchant website; performing needed actions to get to a MARV entry field on the merchant website;”, as clarified on page 16, step (c): “ii. navigating to a product page on the merchant's website; and iii. automatically performing needed actions to get to the coupon code entry field - such as adding a product to a shopping cart, going to the checkout and entering billing and
shipping information;”)

Jellema, in view of Bolin, does not explicitly teach: with a set of Bayesian networks. 

Shchekotykhin teaches: with a set of Bayesian networks. (Shchekotykhin, abstract: “In this paper, we propose xCrawl, a new focused crawling method which outperforms state-of-the-art approaches with respect to the recall values achievable within a given period of time. This method is based on a new combination of ideas and techniques used to identify and exploit the navigational structures of Web sites, such as hierarchies, lists, or maps” then see page 307, ¶ 2: “Chakrabarti et al. [4] subsequently proposed another content-based measure that is also based on learning. The authors suggest using a Bayesian Network classifier, called apprentice, trained to predict the relevance of an unvisited page given a hyperlink and its context. The context of a link is defined by the content of specially preselected Document Object Model (DOM) elements surrounding the hyperlink on a page. The crawler follows the hyperlink with the best score and downloads the corresponding document. Then the validator (baseline classifier) analyzes the document and determines its relevance. Classification feedback together with the context of the hyperlink is used to continuously train the apprentice, thus improving its classification accuracy.” 
	And then see page 316, ¶ 4: “We considered two approaches to focused crawling as a baseline for our evaluation: the Context-Focused Crawler (CFC) from [10] and a crawler similar to the one developed by Chakrabarti et al. [4].”

It would have been obvious to one of ordinary skill in the art before the time the claimed invention was made to combine the teachings from Jellema, as modified above, on a MARV testing system wherein “The MARV testing system therefore enables batch testing of multiple MARVS and/or multiple merchant sites in parallel or in series, wherein each batch test is performed using the MARV testing tool thereby enabling time efficient automated testing.” (Jellema, abstract and page 20 ¶ 3) with the teachings from Shchekotykhin on “xCrawl, a new focused crawling method”. The motivation to combine would have been that “In this paper, we propose xCrawl, a new focused crawling method which outperforms state-of-the-art approaches with respect to the recall values achievable within a given period of time… Comparisons with existing focused crawling techniques reveal that the new crawling method leads to a significant increase in recall while maintaining precision.” (Shchekotykhin, abstract) 

Regarding Claim 57.
Jellema, in view of Bolin, does not explicitly teach: The one or more media of claim 30, the operations further comprising: exploring the first merchant website with a depth first traversal to determine how to navigate through the first merchant website to the promotion-code-entry webpage.

Jellema, in view of Bolin and Shchekotykhin, teaches: 
	The one or more media of claim 30, the operations further comprising: exploring the first merchant website with a depth first traversal to determine how to navigate through the first merchant website to the promotion-code-entry webpage. (Jellema, as cited above on a MARV testing system wherein this includes as per Jellema, page 8, ¶ 2: “…navigating to a product page on a merchant website… performing needed actions to get to a MARV entry field on the merchant website”, as taken in view of Shchekotykhin, see the abstract, then see page 322, ¶ 2: “In addition, xCrawl’s Web browser can effectively prevent the redirection of the browser to other pages potentially caused by probing actions, hence performing a depth-first link search over all possible states of a dynamic HTML page. Finally, all URLs identified by the browsing component are added to theWeb graph, thus creating a better approximation of the actual Web site graph. The different components of xCrawl’s Web browsing component and its integration with XULRunner are shown in Fig. 7.”

It would have been obvious to one of ordinary skill in the art before the time the claimed invention was made to combine the teachings from Jellema, as modified above, on a MARV testing system wherein “The MARV testing system therefore enables batch testing of multiple MARVS and/or multiple merchant sites in parallel or in series, wherein each batch test is performed using the MARV testing tool thereby enabling time efficient automated testing.” (Jellema, abstract and page 20 ¶ 3) with the teachings from Shchekotykhin on “xCrawl, a new focused crawling method”. The motivation to combine would have been that “In this paper, we propose xCrawl, a new focused crawling method which outperforms state-of-the-art approaches with respect to the recall values achievable within a given period of time… Comparisons with existing focused crawling techniques reveal that the new crawling method leads to a significant increase in recall while maintaining precision.” (Shchekotykhin, abstract) 

	The one or more media of claim 30, wherein the operations further comprise:
	causing a JSON object containing validation data indicative of test results to be passed to the monitor. 

Regarding Claim 35.

	The one or more media of claim 30, wherein:
	the validation driver is configured to detect changes in webpages relative to previous versions of webpages. 

Regarding Claim 36.

	The one or more media of claim 30, wherein:
	the operations further comprise controlling the web browser through an automation application programming interface. 

Regarding Claim 38.

	The one or more media of claim 30, wherein how close the first element is to the second element is determined independently of layout. 

Regarding Claim 39.

	The one or more media of claim 30, wherein the second element includes or is a button interaction element. 

Regarding Claim 40.

	The one or more media of claim 30, wherein:
	the operations further comprise detecting the promotion-code input text box based at least in part on how close nodes in a graph data structure are to one another;
	and how close the nodes are to one another is determined based at least in part on a union of two nodes in the graph data structure, the graph data structure specifying relationships between webpage elements of the detected promotion-code-entry webpage. 

Regarding Claim 42.

	The one or more media of claim 30, wherein the operations comprise:
	limiting promotion-code validation testing based on a merchant-specific throttling pattern and historical validation rate data. 
 

Regarding Claim 45.

	The one or more media of claim 30, wherein the validation driver is configured to automatically test validity of promotion codes and, in response to test results, cause an online shopper to receive a promotion code that test results indicate are valid. 

Regarding Claim 46.

	A method, comprising:
	obtaining, with a computer, a first plurality of promotion codes assigned to a validation driver by a monitor;
	determining, with the computer, at least in part by the validation driver, how to submit the promotion codes by detecting a first promotion-code-entry webpage of a first merchant website and identifying a first promotion-code interface of the first promotion-code-entry webpage;
	testing, with the computer, by the validation driver, the first plurality of promotion codes by submitting the first plurality of promotion codes via the first promotion-code interface and determining whether responses to the submissions indicate respective promotion codes are valid, wherein one or more of the promotion codes are caused to be submitted via a website-specific application programming interface request, and wherein one or more of the first plurality of promotion codes are submitted by controlling a web browser;
	storing, with the computer, one or more test results of the testing in memory;
	causing, with the computer, a programming-language object containing validation data indicative of test results to be passed to the monitor;
	and causing, with the computer, by the validation driver, testing of a second plurality of promotion codes on a second merchant website, wherein the first merchant website and the U.S. Pat. App. 16/245,021Page 6 of 19Docket No. 2964P209C2second merchant website use different terminology in responses to promotion- code submissions to indicate whether promotion codes are valid, wherein:
	the first promotion-code interface is a programmatic interface exposed by the first merchant website to provide access to a coupon validation function;
	the website-specific application programming interface request is made via the programmatic interface exposed by the first merchant website;
	the second merchant website does not expose a programmatic interface to provide access to a coupon validation function;
	the method comprises identifying a second promotion-code interface of a second promotion-code-entry webpage of the second merchant website by detecting an input text box in the second promotion-code-entry webpage based at least in part on how close a first element in a document object model of the second promotion-code-entry webpage is to a second element of the document object model;

	testing, with the computer, by the validation driver, the first plurality of promotion codes by simulating user actions of submitting the first plurality of promotion codes via the promotion- code interface and determining whether responses to the submissions indicate respective promotion codes are valid, wherein one or more of the simulated user actions are simulated by controlling a web browser;
	storing, with the computer, one or more test results of the testing in memory;
	and causing, by the validation driver, testing of a second plurality of promotion codes on a second merchant website, wherein the first merchant website and the second merchant website use different terminology in responses to promotion-code submissions to indicate whether promotion codes are valid. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blyth et al., WO 02/29605 - see the abstract, see page 5 ¶ 4 and page 7 ¶ 2; see page 10, ¶ 4
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/Examiner, Art Unit 2147